Citation Nr: 0020096	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-03 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for 
periarthritis of the right wrist, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1941 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which, in pertinent part, granted a 10 
percent disability rating for the veteran's right wrist 
disorder.

In September 1998, the Board remanded this claim for the 
purpose of providing the veteran a personal hearing.  In 
October 1998, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  In September 
1999, the Board again remanded this claim for additional 
development.  The RO complied with the Remand instructions, 
and this claim is ready for appellate disposition.


FINDING OF FACT

The veteran's service connected right wrist disorder is 
characterized by subjective complaints of pain, pain with 
motion, decreased grip strength, and slight limitation of 
motion, resulting in a moderate level of functional loss; 
ankylosis of the wrist is not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for right wrist 
periarthritis is not warranted.  38 U.S.C.A. §§ 1155 and 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, and 
4.71a, Diagnostic Codes 5003, 5010, 5214, and 5215 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence of record, especially 
the more recent evidence, which consists of the testimony of 
the veteran provided at a hearing in 1998; the reports of VA 
examinations conducted in 1997 and 2000; and private medical 
records from Cook County Hospital and Sinai Family Health 
Center.  The evidence pertinent to the issue on appeal is 
discussed below.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased disability rating is well grounded if the claimant 
alleges that a service-connected condition has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has complained of increased pain and decreased 
strength as a result of his right wrist disorder; therefore, 
his claim is well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a).  Reexamination 
will be requested whenever VA determines that there is a need 
to verify either the continued existence or the current 
severity of a disability.  38 C.F.R. § 3.327(a).  Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in a disability, or if the current rating may 
be incorrect.  Id.

The RO provided the veteran appropriate VA examinations in 
1997 and 2000.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined.  There is no indication of additional medical 
records that the RO did not obtain.  There is sufficient 
evidence to rate the service-connected disability fairly.  
The RO complied with the Board's 1998 and 1999 Remand 
instructions.  Therefore, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2.  For a claim for an increased rating, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, it was held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f).  

The veteran's right wrist disorder is currently evaluated 10 
percent disabling under Diagnostic Code 5010.  The service-
connected disorder is periarthritis of the right wrist, which 
developed after he fractured the carpal navicular bone during 
service. 

Evaluations under Diagnostic Code 5010 for post-traumatic 
arthritis are based on the criteria for Code 5003 
(degenerative arthritis), and rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint involved.  See 38 C.F.R. § 4.71a, 
Codes 5200, et. seq..  When, however, the limitation of 
motion for the specific joint involved is noncompensable 
under the appropriate code, a rating of 10 percent is applied 
for each major joint affected by limitation of motion.  See 
Diagnostic Code 5003.  For the purpose of rating disability 
from arthritis, the wrist is considered a major joint.  
38 C.F.R. § 4.45(f).  In the absence of limitation of motion, 
a 10 percent rating is assigned under Code 5003 where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups, and a 20 percent 
disability rating is assigned where there is x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups with occasional incapacitating 
exacerbations.  These 10 and 20 percent ratings based on x-
ray findings will not be combined with ratings based on 
limitation of motion.

Normal range of motion of the wrist is: 70 degrees 
dorsiflexion; 80 degrees palmar flexion; 20 degrees radial 
deviation; and 45 degrees ulnar deviation.  38 C.F.R. § 4.71, 
Plate II.  On VA examination in 1997, right wrist range of 
motion was dorsiflexion to 25 degrees and palmar flexion to 
10 degrees, with full radial and ulnar deviation.  On VA 
examination in 1999, right wrist range of motion was 
dorsiflexion to 25 degrees with pain and 30 degrees without 
pain; palmar flexion to 40 degrees with pain and 30 degrees 
without pain; radial deviation to 10 degrees with pain and 0 
degrees without pain; and ulnar deviation to 35 degrees with 
pain and 20 degrees without pain.  Therefore, the medical 
evidence shows that he has limitation of motion, as well as 
pain with motion.

The only disability rating available under Code 5003 is 10 
percent, unless arthritis in two or more major joints or 
minor joint groups is service-connected.  Since arthritis of 
only one major joint is service-connected, the veteran cannot 
be assigned an increased rating under Code 5003.  Therefore, 
the Board will consider whether he can be assigned a higher 
evaluation for his right wrist disability under other 
diagnostic codes pertaining to wrist disorders.

The evidence shows that the veteran is right-handed dominant, 
so impairment of his right wrist is rated as impairment of 
the major extremity.  Under Code 5214, a 30 percent 
disability rating is warranted for favorable ankylosis of the 
wrist.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  The medical evidence indicates 
that the veteran does not have ankylosis of the right wrist.  
He is able to move it, albeit with limitation, so it is 
clearly not ankylosed.

Under Code 5215, the only disability rating available is 10 
percent for limitation of motion of the wrist with either 
dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with the forearm.  The range of motion 
findings discussed above do not meet these criteria.  
Regardless, Code 5215 does not provide a basis for a rating 
in excess of 10 percent.

The Board notes that the medical evidence indicates that the 
veteran has a deformity of the right distal radius and ulna.  
It is not known whether this deformity is part of the 
service-connected disorder.  However, diagnostic codes 
concerning impairment of the radius or ulna would not result 
in a higher disability rating in this case.  Code 5211 for 
impairment of the ulna provides a 10 percent disability 
rating where there is malunion and bad alignment and a 20 
percent disability rating where there is nonunion in the 
lower half of the ulna.  Code 5212 for impairment of the 
radius provides a 10 percent disability rating where there is 
malunion and bad alignment and a 20 percent disability rating 
where there is nonunion in the upper half of the radius.  The 
medical evidence does not indicate that the veteran has 
either malunion or nonunion of the right ulna or radius.  
There is no indication in the medical evidence that the 
veteran's right arm is not aligned properly.

The veteran clearly has pain with motion of the right wrist, 
increased fatigue and weakness with repeated use of the right 
wrist, and decreased grip strength.  The Board has considered 
assigning him a higher rating based on the greater limitation 
of motion with use shown on the 1999 VA examination.  
However, the limitation of motion of the right wrist that he 
experiences would not even warrant a compensable rating under 
Code 5215.  It is reasonable, therefore, to conclude that the 
severity of his limitation of motion is no more than slight.  
Although he experiences increased limitation of motion with 
repeated use of the right wrist (an extra 5 degrees in all 
directions), even that level of increased limitation remains 
no more than slight and does not rise to the level required 
for a compensable rating under Code 5215.  Therefore, in this 
case, although the veteran's right wrist disorder results in 
a moderate level of functional loss, the 10 percent 
disability rating adequately compensates him for his level of 
limitation of motion and functional loss.

Accordingly, the 10 percent disability rating assigned for 
the veteran's right wrist disorder is appropriate.  The Board 
has considered the requirement of 38 C.F.R. § 4.3 to resolve 
any reasonable doubt regarding the level of the veteran's 
disability in his favor.  However, the objective medical 
evidence does not create a reasonable doubt regarding the 
level of his right wrist disability.  The medical evidence 
does not show the presence of more severe symptoms that would 
warrant an increased rating.  Therefore, the preponderance of 
the evidence is against a rating higher than 10 percent for 
the veteran's right wrist disorder.  The Board has considered 
all potentially applicable diagnostic codes, as discussed 
above.




ORDER

A rating in excess of 10 percent for periarthritis of the 
right wrist is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

